Citation Nr: 0207795	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  95-28 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to assignment of a higher evaluation for 
service-connected status postoperative right bunionectomy 
with mild hammertoe deformity, currently evaluated as 10 
percent disabling.  

2. Entitlement to assignment of a higher evaluation for 
service-connected status postoperative left bunionectomy with 
mild hammertoe deformity, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from December 1983 to July 
1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for bilateral status post-
operative left and right bunionectomies with mild hammertoe 
deformities and assigned a separate 10 percent rating for 
each foot, effective from August 16, 1994.


FINDINGS OF FACT

1.  The status post-operative right bunionectomy with mild 
hammertoe deformity is manifested by pain, but is not 
productive of more than moderate foot disability.  

2.  The status post-operative left bunionectomy with mild 
hammertoe deformity is recurrent and manifested by pain, 
ankylosis of the first metatarsophalangeal joint, crepitus, 
bunion deformity, joint space narrowing, and repeated failed 
surgeries resulting in moderately severe foot disability.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
10 percent for service-connected status post-operative right 
bunionectomy with mild hammertoe deformity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71, Diagnostic Codes 5280, 
5284 (2001).

2.  The criteria for assignment of a 20 percent evaluation 
(but no higher) for service-connected status post-operative 
left bunionectomy with mild hammertoe deformity have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71, Diagnostic Codes 
5280, 5284 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§  3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claims of increased evaluations for 
status post-operative bunionectomies with mild hammertoe 
deformities, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations.  The record in this case includes 
service medical records, VA treatment records, along with 
private treatment records.  Furthermore, the veteran has been 
afforded VA medical examinations to evaluate his bilateral 
foot disorders.  With regard to providing assistance to the 
veteran it is also noted that he has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to increased evaluations.  The discussions in 
the rating decisions and statements of the cases have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  It should also be noted that in 
a case such as the present one which arises from RO's 
assignment of initial ratings, the severity of the 
disabilities at issue is to be considered during the entire 
period from the initial assignment of the disability ratings 
to the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The veteran's disability has been rated under Diagnostic Code 
5280, unilateral hallux valgus, operated with resection of 
metatarsal head, 10 percent disabling.  It is noted that the 
10 percent disability evaluation under Diagnostic Code 5280 
is the maximum schedular evaluation available under that 
rating code.  The Board also notes that since a 10 percent 
rating is the highest available under Code 5282 for hammer 
toe, no benefit would result in applying that Code to the 
veteran's disabilities. 

The rating provisions of Diagnostic Code 5284, other foot 
injuries are both analogous and applicable and will also be 
considered here.  Under these rating criteria, a 30 percent 
rating is available for "severe" foot injuries, a 20 percent 
disability rating is appropriate if such foot injuries are 
"moderately severe," and 10 percent disability rating is 
appropriate for "moderate" foot injuries.  

During service the veteran received medical treatment, to 
include orthotics, for a painful left bunion and bilateral 
calluses.  Surgery that was performed during service was a 
left bunionectomy and digit arthroplasties of the second and 
third digits on the left foot and the fifth right digit for 
hammertoes.  Postservice clinical records reveal continued 
complaints of painful bunions, left worse than right.  

At a VA medical examination in late October 1994 it was 
reported that two weeks previously the veteran had had 
surgical correction of a left bunion and two hammer toes, and 
a metatarsal osteotomy on the third toe on the right.  An X-
ray on the right foot revealed surgical correction of 
hammertoes of the 2nd through 4th toes, a surgical pin at the 
head of the third metatarsal and an osteotomy of the fifth 
toe.  On the left foot there was evidence of excision of a 
bunion on the medial aspect of the first metatarsal 
phalangeal joint and wire sutures at the base of the proximal 
phalanx of the great toe.  VA clinical records in August 1996 
reported a history of bilateral bunionectomies and continued 
bilateral painful calluses.  An August 1996 VA X-ray showed 
bilateral degenerative joint disease of the first and left MP 
joints.  

Right Foot

With respect to status post-operative right bunionectomy with 
mild hammertoe deformity; at the October 2001 VA medical 
examination of the feet, it was shown that the veteran wore 
orthotics and that he complained of constant pain in the 
feet, with pain upon walking, along with stiffness and 
swelling of his feet.  It was also indicated that his 
activities had not been compromised, but his pain level had 
increased.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the pertinent evidence does not 
show additional functional loss due to pain so as to result 
in more than moderate right foot disability.  Moreover, it 
was noted at the October 2001 examination that there was no 
fatigue or incoordination.  While the Board acknowledges the 
veteran's complaints of right foot pain, the Board believes 
that such pain would be fully contemplated by a 10 percent 
rating for moderate right foot disability under Code 5284.  

Left Foot

The veteran has a long history of pathology associated with 
his status post-operative left bunionectomy with mild 
hammertoe deformity.  At the VA medical examination of the 
feet in October 2001, complaints referable to his left foot 
were duly reported, specifically to include foot pain and 
pain on walking, along with stiffness and swelling of the 
feet.  The physical findings and pathology regarding the left 
foot were much more evident and pronounced as compared to the 
right foot though.  With respect to the left foot the 
examiner reported left first metatarsophalangeal callus 
formation and crepitus.  Most notably it was revealed that 
there was ankylosis of the first left metatarsal phalangeal 
joint.  Furthermore, the recurrent bunion deformity was 
described as severe by the examiner.  At the recent VA 
medical examination it was reported X-ray findings revealed a 
previous bunionectomy with evidence of moderate joint space 
narrowing consistent with arthritic changes in the joint.  In 
the examiner's diagnostic assessment, she mentioned a failed 
left bunionectomy, and apparently in similar reference 
limited to left foot pathology, she opined that more likely 
than not the (left toe) condition had worsened.  It is noted 
that the veteran is able to continue with his activities, 
albeit with pain.  

Based on the overall clinical data of record and with 
consideration give to the veteran's subjective complaints, 
the Board concludes that the veteran's status post-operative 
left bunionectomy with mild hammertoe deformity more nearly 
approximates the criteria necessary for a moderately severe 
foot injury, and a 20 percent disability evaluation is 
therefore warranted.  Moreover, given the evidence showing 
such moderately severe left foot disability during the period 
contemplated by the appeal, the Board further finds that the 
20 percent rating is warranted effective August 16, 1994.  
Fenderson.  However, a review of the medical evidence does 
not reflect objective evidence of pain, fatigue, weakness or 
incoordination so as to more nearly approximate the criteria 
for a severe disability at this time.  It appears that the 
left foot pain compromises his endurance to some degree, but 
the Board has factored in such additional functional loss in 
assigning a 20 percent rating.  Accordingly, a higher rating 
pursuant to 38 C.F.R. §§ 4.40, 4.45 is not warranted.  

Conclusion

In reaching the above determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 7105(b).  However, 
there is not a state of equipoise of the positive evidence 
with the negative evidence to warrant a favorable decision 
with regard to the right foot disability or a more favorable 
decision on the left foot disability issue.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that either 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to assignment of an evaluation in excess of 10 
percent for status post-operative right bunionectomy with 
mild hammertoe deformity is not warranted.  To this extent, 
the appeal is denied.

Entitlement to assignment of a 20 percent evaluation for 
status post-operative left bunionectomy with mild hammertoe 
deformity is warranted.  To this extent, the appeal is 
granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

